By the Court, Sanderson, J. :
In the case of The People v. McCreery, 34 Cal. 433, we held the ¡Revenue Laws of this State to be unconstitutional, so far as they exempt private property from taxation. It follows that, in reading those laws, all parts thereof relating to the exemption of private property must be disregarded.
The property in question in this case was private property, and was therefore taxable.
Judgment reversed, and the Court below directed to enter judgment for the plaintiff.
Mr. Justice ¡Rhodes expressed no opinion.